- Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 1 of 13

Your name: George Uberti

Address: P.O. Box 5792 Santa Rosa Ca. 95404

 

FILED x\©

 

 

Phone Number: 415-948-1040 X
JUL 12 2019 S
Fax Number: SUSAN Y. soot
CLERK, U.S. DISTRICT COURT
E-mail Address: georgeuberti@gmail.com NORTH DISTRICT OF CALIFORNIA

 

Pro Se [Select one: Plaintiff or Defendant]
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

[Select one location: San Francisco / Oakland / San Jose / Eureka]

a | CV.19 - 4025 OMR

Title of Document:

 

Plaintiff(s),
Conspiracy to Monopolize Trade in
VS.
Sonoma County California
Sonoma County Board of Supervisors

And Auditor-Controller-

Treasurer-Tax Collector

Defendant(s).

Nowe Newer Nee Nee Nee nee ee” ee” ee ee ee” ee ee ee ee ee’

 

Pg. | of (3 Title: Complaint, Conspiracy to Monopolize Trade

 
aN

a HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 2 of 13

PARTIES
1. Plaintiff:
George Uberti
P.O. Box 5792 Santa Rosa, Ca 95404

415-948-1040

2. Defendants:
Defendant 1:
Sonoma County Board of Supervisors
575 Administrative Dr. Santa Rosa Ca. 95403

707-565-2241

Defendant 2:
Sonoma County Auditor-Controller-Treasurer-Tax Collector
585 Fiscal dr. Santa Rosa Ca. 95403

707-565-2631
VENUE

3. Venue is appropriate in this court because the events I am suing about took place in the

district of Northern California.

Pg. Vof [3 Title: Complaint, Conspiracy to Monopolize Trade

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 3 of 13

Intradistrict Assignment

4. Because this lawsuit arose in Sonoma County, it should be assigned to the San Francisco

division of this court.
Jurisdiction

The Single Audit Act of 1984, 31 USC Chapter 75, established requirements for audits
of States, local governments, and Indian tribal governments that_administer_Federal
financial assistance programs. 31 USC 7502(c) requires that audits performed_in
accordance with this section be conducted by an independent auditor in accordance with!
the Generally Accepted Government Auditing Standards. In 1985, the Office off
Management and Budget (OMB) issued OMB Circular A-128, “Audits of State and
Local Governments,” to provide implementing guidance. In 1990, OMB administratively
extended the single audit process to nonprofit organizations by issuing OMB Circular A-
133, “Audits of Institutions of Higher Education and Other Non-Profit Organizations.”}
On July 5, 1996, the President signed the Single Audit Act Amendments of 1996 (31
USC Chapter 75). The 1996 Amendments extended the statutory audit requirement to
nonprofit organizations and substantially revised various provisions of the 1984 Act. Oni
June 30, 1997, OMB issued revisions to OMB Circular A-133 (62 FR 35278) to
implement_the 1996 Amendments, extend the circular’s coverage to States, local
governments, and Indian tribal governments, and rescind OMB Circular A-128. On June
27, 2003, OMB amended OMB Circular A-133 (68 FR 38401) to increase the audit
threshold to an aggregate expenditure of $500,000 in Federal funds and to make changes
in the thresholds for cognizant and oversight agencies. Those changes took effect for
fiscal years ending after December 31, 2003. OMB further amended the circular on June

26, 2007 (72 FR 35080) to (1) update internal control terminology and related definitions

Pg.3 of 13 Title: Complaint, Conspiracy to Monopolize Trade

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 4 of 13

and (2) simplify the auditee reporting package submission requirement. On December 26,
2013, OMB Circular A-133 was superseded by the issuance of 2 CFR part 200, subpart F.
Among other things, those changes increased the audit threshold to $750,000 for auditee
fiscal years beginning on or after December 26, 2014 and made changes to the major
program determination process. The Compliance Supplement (also referred to_as the
- “Uniform Guidance” ) is based on the requirements of the 1996 Amendments and 2 CFRI
part 200, subpart F, which provide for the issuance of a compliance supplement to assist

auditors in performing the required audits. The Supplement also provides guidance to

assist auditors in determining compliance requirements relevant to the audit, audit

 

objectives, and suggested audit procedures for programs not included therein. For single
audits, the Compliance Supplement replaces agency audit guides and other audit
requirement documents for individual Federal programs. Throughout the Uniform
Guidance, the word “must,” when used in conjunction with auditor responsibilities
means that the auditor is required to do what the statement indicates. Use of the termi
“should,” when addressing auditor responsibilities, indicates a recommended action of
approach. The issuance of the Compliance Supplement referenced herein is effective for

audits of fiscal years beginning after June 30, 2015, and supersedes the Compliance

Supplement dated June 30, 2015. 2 CFR part 200, subpart F, describes the non-Federal

entity’s responsibilities for managing Federal assistance programs. (2 CFR subpart Fj

section 200.514) governs the auditor’s responsibility with respect to the scope of audit (2

CFR subpart F section 200.215) sets mandatory reporting requirements for auditors

relating to audit findings and questioned costs, (2 CFR subpart F section 200.516) sets the

requirements for auditor’s presentation of audit finding detail and clarity, (2 CFR subpart

F section 200.518) sets the criteria for major program determination (2 CFR subpart F

Pg.4 of (> Title: Complaint, Conspiracy to Monopolize Trade

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 5 of 13

section 200.519) sets the criteria for federal program risk, (2 CFR subpart F section
200.520) sets the requirements for classification of federal auditee risk. Auditors are
required to follow the provisions of 2 CFR part 200, subpart F, and the Supplement.
Auditors must consider the Supplement and the referenced laws, regulations, and OMB
Circulars/Uniform Guidance (whether codified by Federal agencies in agency regulations
or adopted or implemented by other means) in determining the compliance requirements
that_could have a direct and material effect_on the programs receiving in excess of
$750,000 in federal financial assistance. Although the focus of the Supplement is on
compliance requirements that could have a direct and material effect on a major program,
auditors also have responsibility under Generally Accepted Government Auditing}
Standards (GAGAS) for other requirements when specific information comes to the
auditors’ attention that provides evidence concerning the existence of possible
noncompliance that could have a material indirect effect on a major program. During the
period covered by the Supplement, most non-Federal entities will have Federal awards
expended that are subject to requirements from both the OMB Circulars for federal
awards made prior to December 26, 2014 and the Uniform Guidance for federal awards
made on or after December 26, 2014. The Uniform Guidance is effective for Federal
awards made on or after December 26, 2014 and in incremental funding where Federal
agencies change the award terms and conditions. The effective date of the Compliance
Supplement for sub-awards is the same as the effective date of the Federal award from
which the sub-award is made. The AICPA issued Statement on Auditing Standards (SAS
No. 112, Communicating Internal Control Related Matters Identified _in_an Audit
(AICPA, Professional Standards, vol. 1, AU 325), which became effective for audits of

periods ending on or after December 15, 2006. With regard to internal control over

Pg.45 of [3 Title: Complaint, Conspiracy to Monopolize Trade

 

 
aN

~s HN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Pg.@ of /% Title: Complaint, Conspiracy to Monopolize Trade

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 6 of 13

financial reporting, the SAS introduced and defined the term “control deficiency,”
replaced the term “reportable condition” with “significant deficiency.” On June 26, 2007
the GAO issued a revision to Government Auditing Standards (GAS) also known as the
Generally Accepted Government Auditing Standards (GAGAS) and _ posted _a related!
notice to its Web site that required the new internal control terminology and definitions to
be used in all financial audits performed under GAS as of the effective date of SAS 112.
Therefore, to be consistent with the revisions to professional auditing standards,
references to “reportable condition” and “material weakness” in internal control over
financial reporting related to the audit of the financial statements in Circular A-133 were
replaced by the terms “significant deficiency” and “material weakness” as those terms are
defined in SAS 112 and GAS. This change was effective for single audits of periods
ending on or after December 15, 2006. In section 2.15 GAGAS uses two categories of
requirements, identified by specific terms, to describe the degree of responsibility they!
impose _on auditors and audit organizations, as follows: Unconditional requirements:
Auditors and audit organizations must comply with an unconditional requirement in alll
cases where such requirement is relevant. GAGAS uses the word “‘must” to indicate an!
unconditional requirement. Presumptively mandatory requirements: Auditors and audit

organizations must comply with a presumptively mandatory requirement in all cases

 

where such a requirement is relevant except in rare circumstances. GAGAS uses the word

“should” to indicate a presumptively mandatory requirement.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

6. On September 26, 2006 in Sonoma County, the offices of the County Auditor-Controller

. On March 13, 2007 members of the Auditor-Controller-Treasurer-Tax_ Collector office

. The interview questions for the position of Sonoma County Auditor-Controller3

Pg. 7 of (3 Title: Complaint, Conspiracy to Monopolize Trade

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 7 of 13

STATEMENT OF FACTS

and Treasurer-Tax Collector were combined into a single office by order of the Sonoma
County Board of Supervisors. The Generally Accepted Government Auditing Standards
sections 3.01-3.04 require that the auditor maintain the independence of both mind and
appearance, defined as the both the state of mind that permits the performance of an audit
without being affected by influences that compromise professional judgments and the
absence of circumstances that would cause a reasonable and informed third party havin

knowledge of the relevant information to reasonably conclude _that the integrit

objectivity, or professional skepticism of an audit organization have been compromised,

(plaintiff declaration pgh.4).

Rob Boitano and Johnathan Kaldec were appointed as Sonoma County representatives to
the California County Tobacco Securitization Agency. Rob Boitano remained _in_ that
position until October of 2012 as did Johnathan Kaldec until at least October 21 2014,
(plaintiff declaration pgh.5 Exhibit “A” pgs.1,2) Auditors performing work inl
accordance with the Generally Accepted Government Auditing Standards are expressly

prohibited from the performance of investment advisory and management services for

audited entity funds in section 3.58 (c)(1).

Treasurer-Tax Collector (Exhibit “G” plaintiff declaration pgh. 16) which were

developed according to criteria set out by the Sonoma County Board of Supervisors

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Pg. § of {> Title: Complaint, Conspiracy to Monopolize Trade

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 8 of 13

(exhibit “F” plaintiff declarations pgh.12) and attached to the agenda of the December
12, 2011 Sonoma County Board of Supervisors Meeting (exhibit “B”) inquire about the
performance of non-audit activities and responsibilities expressly prohibited to auditors
by unconditional requirements of Generally Accepted Government Auditing Standards

(plaintiff declaration pgh. 16, exhibit “G’”’).

The three applications to the position of Sonoma County Auditor-Controller-Treasurer3
Tax Collector attached to the agenda of the December 12, 2011 Sonoma County Board of
Supervisors meeting (Exhibit “F” pg.2, plaintiff declarations pgh.12) at which interviews
were conducted, were from then Interim Sonoma County auditor-Controller-Treasurer-
Tax Collector Donna Dunk (Exhibit “C’, plaintiff declarations pgh.9), then Orange
County Auditor-Controller David Sundstrom (Exhibit “D”, plaintiff declarations pgh.10

_ and former Colorado Springs CFO/Financial and Adminsistrative Services Director
Terri Valasquez (Exhibit “E”, plaintiff declarations pgh.10). The qualifications listed by
each of these candidates, (plaintiff declarations pghs.13,14,15) which they presented
according to criteria decided upon by the Sonoma County Board of Supervisors (exhibit
“F” pg.1, plaintiff declarations pgh.12) each cite participation in non-audit services _and
responsibilities expressly prohibited by Generally Accepted Government _Auditin

Standards by the applicants in the performance of duties in their respective positions. All
three applications cite responsibility for annual audits which were required to use the
GAGAS framework and the performance of investment advisory and management
services for audited entity funds, voting empowered board memberships on audit entit

boards or committees, the implementation of IT systems and day to day monitoring

relevant to material source documentation of audited entity records, and_strategic}

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10.

11.

pg. 4 of (3 Title: Complaint, Conspiracy to Monopolize Trade

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 9 of 13

direction and policy making authority for audited entities all of which are expressl
prohibited non-audit services and responsibilities by GAGAS in sections 3.35, 3.36, 3.54

3.56, and 3.58.

The details of audit findings mandated by 2 CFR part 200 Subpart F are not provided b

the independent auditors for Finding 2017-001 in the Sonoma County Single Audit
Report for the Fiscal Year Ended June 30, 2017. The auditors report no questioned costs
and do not perform audit follow up procedures as outlined in 2 CFR part 200 Subpart F.

(Exhibit “H” p.18, plaintiff declaration pgh.24, 27).

The HOME Sonoma County FAQ attachment from the April,17 2019 HOME Sonoma
County Leadership Council meeting (exhibit “J” plaintiff declarations pgh.31) show on
pages 3 and 4 that as of March 21, 2019 a total of 8 out of 23 organizations funded as part
of Sonoma County’s Continuum of Care were unaudited. The upper left hand corner onl

pg.1 shows that two current Sonoma County Supervisors, Susan Gorin and Lynda

Hopkins, are members of the HOME Sonoma County Leadership Council.

 

 
oO Oo NN BW

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 10 of 13

CLAIMS
First Claim
Federal Law: 15 U.S.C. $1
Defendants: Sonoma County Auditor-Controller-Treasurer-Tax Collector,

Sonoma County Board of Supervisors

1. 15 U.S.C. §1 prohibits every contract, combination in the form of trust or otherwise, or
conspiracy, in restraint of trade or commerce among the several States, or with foreign
nations. The Sonoma County Board of Supervisors’ consolidation of financial
responsibility in a single office for Sonoma County Auditor, Controller, Treasurer and
Tax Collector _ which began on September 26, 2006 and which has been ongoing since
that date (plaintiff statement of fact pgh.6 exhibit “A”), constitutes an illegal combination
in restraint of commerce. The commerce restrained relates to the effective and
accountable administration of government contracts and grant agreements meant to
benefit the citizens of Sonoma County, the funds for which are collected, received,
distributed, accounted for and audited by that single office. The consolidation of these
responsibilities violates, inter alia, 15 U.S.C. 81 by effectively charging the auditor with
the responsibility to report and correct himself for instances of waste, fraud and abuse in
the administration of government grant and contract agreements. Examples of
misconduct in financial administration and reporting responsibilities related to this
consolidation of duties include but are not limited to the failure by the Sonoma County

Board of Supervisors and the office of the Sonoma County Auditor-Controller-Treasurer-

Tax Collector to produce the Sonoma County’s Annual Single Audit report in

accordance with the Generally Accepted Government Auditing Standards intended to

Pg. [Oof [> Title: Complaint, Conspiracy to Monopolize Trade

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Federal Law: 15 USC§2

Defendants: Sonoma County Auditor-Controller-Treasurer-Tax Collector,

2.

Pg.I( of [3 Title: Complaint, Conspiracy to Monopolize Trade

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 11 of 13

ensure independence and integrity in financial reporting. As a resident of Sonoma County
since 2008, who experienced homelessness for a period of one year in Sonoma County in
2010, who except for a roughly 2 year period between 2013 and 2016, has rented housing
in Sonoma County from 2008 to the present date in one of the most expensive rental
markets in the country, the plaintiff is among the intended beneficiaries of the many
services provided for by the government contracts and grant agreements meant to
stabilize the housing market he rents in and otherwise provide for a socially and
economically stable environment. The plaintiff asserts that but for the grossly negligent
auditing and accounting practices directly resulting from the defendants’ unlawful
combination in restraint of commerce, the injuries to the plaintiff's social and economic

standing would not have occurred.

Second Claim

Sonoma County Board of Supervisors

15 USC§2 applies to every person who shall monopolize, attempt to monopolize of
combine or conspire with any other person or persons to monopolize any part of the trade
or commerce among the several states. 31 U.S.C.§7502 as well as OMB Circular A-133
and the Compliance Supplement require that the Generally Accepted Government

Auditing Standards be followed in audits of state and local governments and non-profit

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 12 of 13

entities that receive federal awards. (plaintiff statement of fact, pgh. 5). The Generall

Accepted Government Auditing Standards require auditors of government contracts and|
grant agreements to be independent both in mind and in appearance from the entities they|
audit and provide a clear framework for identifying both the unacceptable impairment of

auditor independence and threats to the impairment of auditor independence, which

 

Pg-fXLof /3 Title: Complaint, Conspiracy to Monopolize Trade

 

 

includes a list of expressly prohibited non-audit activities for auditors performing work in
accordance with GAGAS, which, if participated_in automatically impair _auditon
independence in to such an extent that no safeguards may reduce those threats to_an|
acceptable level. The legal requirement of that independence is intended to create
credibility, quality control and assurance in the areas of trade and commerce that the
funds in government contract and grant agreements are intended to affect. The plaintiff
claims that a preponderance of the evidence demonstrates the ongoing knowledge of and|
specific intention to create, a restraint in commerce related to government contract_and
grant agreements by the defendants through their illegal combination and continuing}
operation of the Auditor-Controller-Treasurer-Tax Collector duties in Sonoma County.
As a resident of Sonoma County since 2008, who experienced homelessness for a period
of one year in Sonoma County in 2010, who except for a roughly 2 year period between|
2013 and 2016, has rented housing in Sonoma County from 2008 to the present date in|
one of the most expensive rental markets in the country, the plaintiff is among the
intended beneficiaries of the many services provided for by the government contracts and|
grant agreements meant to stabilize the housing market he rents in and otherwise provide
for a socially and economically stable environment. The plaintiff asserts that but for the

srossly negligent auditing and accounting practices directly resulting from the

 

 
wR

~~ NAN WN

10
1
12
13
14
15
16
17
18

19:

20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-04025-DMR Document1 Filed 07/12/19 Page 13 of 13

defendants’ unlawful combination in restraint of trade, the injuries to the plaintiffs social

and economic standing would not have occurred.

DEMANDS FOR RELIEF
1. The plaintiff asks the court for administrative relief through the separation of the
Auditor-Controller-Treasurer-Tax Collector Offices into units which are structurally
independent as defined by the requirements of the Generally Accepted Government
Auditing Standards and outlined by the California Government Code Title 3 section

2400.

2. The plaintiff asks the court for monetary relief for damages done to him as a citizen

of Sonoma County from this illegal combination in the restraint of trade relating to

 

his costs of housing, his overall economic standing and general well being. The

laintiff leaves dollar amount determination to the court’s discretion relating to the

 

severity of its judgment of the defendant’s violations of the anti-trust laws and their

 

 

effects.
<
Date: GlO/14 Sign Name: Charge Mod

 

Print Name: Geome Ube rth

pg. (30f/3 Title: Complaint, Conspiracy to Monopolize Trade

 

 
